NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ERIC A. WELCH,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-3803
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.

Eric A. Welch, pro se.


PER CURIAM.

             Affirmed. See Welch v. State, 210 So. 3d 85 (Fla. 2d DCA 2016) (table

decision); Welch v. State, 138 So. 3d 1035 (Fla. 2d DCA 2014) (table decision); Harris

v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



CRENSHAW, MORRIS, and SLEET, JJ., Concur.